Citation Nr: 9918412	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
claimed as secondary to service connected bronchial asthma.

2.  Entitlement to a total evaluation for individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected asthma is not shown to 
cause or aggravate his nervous disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  The veteran's service connected asthma is not the 
proximate cause of, nor does it aggravate, any acquired 
psychiatric disorder.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for bronchial asthma was granted via a 
rating decision of January 1963.  An evaluation of 10 percent 
was assigned.  This evaluation was increased to 30 percent by 
a rating decision of November 1963.  It was further 
increased, to 60 percent, by a rating decision of March 1974.  
The veteran contends, in essence, that his psychiatric 
disorder is proximately due to, or the result of, his service 
connected asthma.  In the alternative he has claimed that his 
psychiatric disorder is aggravated by his service connected 
asthma.

A review of the pertinent medical evidence of record shows 
the veteran hospitalized for anxiety neurosis on December 10, 
1973.  It was noted that he had previously been under a 
psychiatrist's treatment.  He reported that he was 
hospitalized because he became aggressive with his family.  
Chronic asthma was noted by history, but was not discussed as 
being related to the anxiety.  He had been receiving 
inpatient treatment for asthma from November 28, to December 
7, 1973, during which time he denied the need for psychiatric 
consultation.

A psychiatric report, prepared by a fee basis physician in 
August 1974, shows the veteran claiming to suffer from 
nerves, almost since his Army days, and reporting that his 
psychiatric condition has been getting worse, as has his 
bronchial asthma.  A diagnosis of schizophrenia was entered.  
There was no discussion of a link between the asthma and 
schizophrenia.

A VA hospital summary, detailing an admission from October 
24, to December 16, 1975, shows the veteran admitted with 
complaints of bronchial asthma and because family stresses 
made him lose control and become destructive at home and 
aggressive toward his wife.  Symptoms of latent schizophrenia 
were observed in partial remission.  Chest condition 
evaluation revealed bronchial asthma, perennial, moderately 
severe.  There was no discussion of a link between the asthma 
and schizophrenia.

The report of a VA respiratory examination, conducted in 
February 1976, shows the veteran reporting progressively 
worse bronchial asthma recurring daily, not responding well 
to treatment.  He was also noted to be under treatment for a 
severe, progressively worsening psychiatric condition.  
Diagnoses included bronchial asthma, severe, chronic, 
allergen unknown; chronic restrictive lung disease; and 
chronic allergic rhinitis, sinusitis, pharyngitis, and 
laryngitis aggravating the asthma and restrictive lung 
disease.  There was no discussion of a link between the 
asthma and schizophrenia.

Statements from the veteran's private psychiatrist, dated in 
October 1990, September 1993, and April 1995, show an opinion 
that frequent asthmatic crises aggravate and facilitate the 
onset of the veteran's emotional instability.  He stated that 
the prognosis was poor because of the history of the chronic 
nature and progressive evolution of the emotional condition, 
aggravated by the recurrent asthmatic crises.  This physician 
noted that the veteran had continued under his psychiatric 
care since 1973.

The report of a VA examination, conducted in June 1997, shows 
the veteran reporting daily asthma attacks for two to three 
or four months.  Then there is a rest for a few days and the 
cycle starts again.  Each attack consisted of chest 
tightness, dry cough, and wheezing.  He had to come to the 
emergency room frequently for parenteral dyspnea therapy when 
other drugs did not work.  Examination showed deep, increased 
resonance, and prolonged expiratory phase; and both 
inspiratory and late expiratory wheezes.  There was mild 
dyspnea on effort, at times even at rest.  The diagnosis was 
bronchial asthma.  There was no discussion of a link between 
the asthma and schizophrenia.

The report of a VA social and industrial survey, conducted in 
November 1996, shows the interviews with the veteran's family 
regarding his psychiatric disorder.  No mention is made in 
this report regarding a link between the asthma and 
schizophrenia.

In January 1997 the veteran underwent examination by a board 
of three VA psychiatrists.  They first carefully and 
thoroughly examined the evidence in the claims folder and 
medical record.  The board made reference to a VA 
psychological report dated in September 1996.  It was noted 
that the psychologist was unable to reach a diagnostic 
conclusion because of inconsistencies in test data.  The 
examiner stated that there was evident exaggeration in terms 
of the symptomatology presented.  The board further noted 
that the veteran had provided some false information 
regarding his residence during the social and industrial 
survey.

On examination the veteran complained of irritability and 
intolerance to other people.  He was very verborrhic and 
anxious during the interview, but in full contact with 
reality.  His responses were relevant, coherent, and logical.  
At no point did he mention any kind of psychotic symptoms.  
His affect was adequate to the emotional content.  His memory 
is preserved.  His intellectual functioning is maintained.  
Judgement is fair, insight is poor.

The board commented on the evidence in the claims folder.  It 
was noted that in March 1963 the veteran denied the presence 
of emotional problems as a precipitating cause of his asthma.  
The board noted that several times during the course of 
treatments the order of the veteran's diagnoses of anxiety 
and asthma were changed.  Noting the hospital reports of 
November and December 1973, the board commented that they 
showed no evidence that the veteran's neuropsychiatric 
disorder was provoked by his bronchial asthma.

The board commented that some of the veteran's medications 
were known to cause symptoms of anxiety, increase of physical 
activity or hyperactivity.  It was noted that these effects 
are transitory and they do not provoke or cause development 
of psychiatric symptoms.  The board concluded that the 
evidentiary picture indicated that the veteran's anxiety 
seemed to increase or worsen the respiratory symptomatology, 
and that it precipitated many of his asthmatic exacerbations.  

The diagnoses were schizophrenic disorder by record and 
psychological factors affecting a physical condition, 
bronchial asthma.  It was the unanimous opinion of the board 
that the veteran's neuropsychiatric disorder was not the 
result or direct consequence of his service connected 
bronchial asthma.

The Board concludes that a grant of service connection for a 
psychiatric disorder is not in order.  A review of the 
pertinent medical evidence of record shows that the veteran's 
private psychiatrist has provided several statements over the 
past several years which show an opinion that the veteran's 
psychiatric disorder is related to his service connected 
asthma.  These statements are brief in nature, and do not 
elaborate on what specific observations led to this 
conclusion.  

Opposing this are numerous records of hospitalizations, 
examinations, and treatments which show no discussion of any 
relationship, causal or otherwise, between the veteran's 
asthma and his psychiatric disorder.  These records are 
supplemented by the findings of a board of three VA 
psychiatrists, who found, after a complete review of the 
evidence and an examination, that the evidence indicated that 
the veteran's psychiatric disorder was, in fact, aggravating 
his service connected asthma disability; not the reverse, as 
he has claimed.  This board also agreed that the veteran's 
asthma in no way precipitated or caused the post service 
mental disorder.  The Board finds the report of the board of 
three VA psychiatrists more convincing than the private 
medical evidence.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

For the following reasons, additional evidentiary development 
is warranted prior to appellate disposition of the veteran's 
claim.  The veteran contends that his service-connected 
bronchial asthma renders him incapable of employment.  He 
maintains that he suffers from daily asthma attacks and that 
he has severe dyspnea upon slight exertion.

An additional VA examination is needed in order to assess the 
effect of the veteran's service-connected bronchial asthma on 
his employability.  The most recent examination regarding 
this disability occurred in June 1995.  New regulations were 
issued with respect to the criteria to be considered in 
respiratory disability cases in October 1996.  Where the 
degree of impairment caused by a disability must be 
evaluated, the examination must provide a detailed assessment 
of the veteran's disabilities and their effect upon his 
ordinary activity, including the effect upon employment.  See 
38 C.F.R. §§ 4.1, 4.2, and 4.10 (1997); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Although the veteran was provided a VA examination in June 
1995, the RO has not evaluated this examination report, or 
the pulmonary function test of March 1995, in light of the 
new rating criteria.  It was noted that he had respiratory 
distress with minor activity, however, the examiner did not 
discuss the effect of this disorder on employability.

The United States Court of Appeals for Veteran's Claims 
(Court) has reiterated that it is the Board's responsibility 
to make findings based on the evidence of record and not to 
supply missing facts.  In the case of a claim for TDIU, the 
Board may not reject that claim without producing evidence, 
as distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

The Board must also be able to assess the effect, if any, 
that the veteran's nonservice-connected disabilities, as 
opposed to his service-connected disabilities, have on his 
ordinary activities, including employment.  38 C.F.R. § 
4.16(a) (1997).  Furthermore, VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In light of the above, the Board 
finds it is appropriate to remand the veteran's claim for 
further evidentiary development.

Accordingly, while the Board regrets the delay, to assure 
that appellate consideration is fully informed, this claim is 
REMANDED for the following:

1.  Schedule the veteran for a 
comprehensive VA respiratory examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  It is requested that the 
examiner indicate in the examination 
report that the claims file was reviewed.

The examiner should perform all special 
tests or studies deemed necessary to 
determine the severity of the veteran's 
service-connected bronchial asthma.  The 
examination must include pulmonary 
function tests.  The examiner should 
elicit information as to the frequency 
and severity of the symptomatology 
associated with the veteran's service-
connected disorder.

The veteran's service-connected bronchial 
asthma should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service- connected condition, 
as distinguished from any nonservice-
connected disorders present, without 
regard to the age of the veteran.

The examination report should include the 
medical rationale for all opinions 
expressed.

2.  Following completion of the above, 
review the claims folder and ensure that 
all of the foregoing development actions 
have been completed.  If any development 
is incomplete, appropriate corrective 
action should be taken.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of all test reports, special studies or 
opinions, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1997).

3.  Thereafter, readjudicate the claim of 
entitlement to TDIU.  If any 
determination is adverse to the veteran, 
provide him and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  
The veteran is free to furnish additional 
evidence and argument while the case is 
in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

